DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1-7 need not be performed by a specific machine.
	Based on Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claim 1 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 2-7 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “applying the data” in line 19. It is not clear what that means. Applying the data to what exactly? What’s the purpose of the application? What data?  Clarification is required. 
Claims 2-7 are dependent from, and inherit the limitations of claim 1. Thus, claims 2-7 are rejected under 35 USC 112 second paragraph for at least the same reasons specified above with respect to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Geo Convention 2015 "Producing Oil Sand Thin Sections for Reservoir Characterization", hereinafter Geo.
Regarding claim 1, Geo discloses a method of analyzing petroleum fabric for unconsolidated reservoirs, the method comprising the steps of: 
obtaining an oil sands sample that defines a fabric (see page 1, second paragraph (obtained samples)); 
preparing, from the oil sands sample, a thin section to a predetermined thickness (see page 1, second paragraph (thin section analysis was carried out)); 
setting a microscope magnification to a low, predetermined magnification (see page 1, second paragraph (they were observed under the microscope); setting a predetermined bar scale (see page 5, figure 2, picture D shows a bar scale of 75μm); 
placing the thin section under the microscope (see page 1, second paragraph); observing and identifying elements of the fabric (see page 1 and 2, second paragraph and first paragraph respectively, they identified grains, fines etc.; 
categorizing the elements of the fabric, using the predetermined bar scale, based on a predetermined coarse-to-fine limit, wherein first elements of the fabric are categorized as coarse components if the first elements are larger than the predetermined coarse-to-fine limit, wherein second elements of the fabric are categorized as fine components if the second elements are smaller than the predetermined coarse-to-fine limit, wherein voids are categorized where the elements of the fabric are absent (see page 3; second paragraph (the thin sections were categorized for example as clay sized and the quartz grains range in size), 
recording, to produce data, the categorizations of the elements of the fabric (see page 5, all figures); 
and applying the data (see page 3, third paragraph, it is possible to make good quality thin sections).
	Regarding claims 2-6, these are elements which are designed by choice such as the predetermined thickness is “X” microns, or the magnification is “X” amount, or the bar scale is “X” amount or the observations are made at “X” direction. These elements do not impact the method steps of claim 1 and are made by choice. Regarding claim 7, inputting collected data into a model is simply well known in the art which translates to saving data into a memory bank. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, "The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant's specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864